DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Claims 2-4, 14, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites air entering a combustion chamber during a compression stroke but such an arrangement would make it impossible to compress the charge. 
Claim 14 recites the limitation "the combustion air outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 is completely unclear.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Price reference (US Patent Publication No. 2009/0095239).
10.	Regarding claim 1, the Price reference discloses:
a method for introducing combustion air into a cylinder (303) of an internal combustion engine [Paragraph 0060], in which method the entirety of the combustion air for the respective cylinder is [Paragraph 0062], in a manner controlled at least with regard to its mass flow by means of a high-pressure inlet valve (360) arranged in the cylinder head (332) (FIG. 5) or in the region thereof, introduced into the cylinder of the internal combustion engine at high pressure such that the combustion air intensifies mixture formation and charge exchange in the cylinder [Paragraph 0010], characterized in that the mass flow and the temperature and/or the pressure of the combustion air are measured and in that the quantity of combustion air is introduced into the cylinder, in a manner controlled by means of the high-pressure inlet valve (360), on the basis of the measurement results, and in that the high-pressure inlet valve (360), which is formed with a sliding piston (304), is opened or closed by displacement of the sliding piston (FIG. 5—the movement of the piston in response to the combustion drives the crankshaft and the camshaft which moves the valve (360)).
11.	Regarding claim 2, the Price reference further discloses:
during a compression stroke of a respective piston, the combustion air is admitted into the respective cylinder in the region of or proceeding from the first third of said compression stroke (FIG. 5—assuming that this claim means that after the intake stroke has occurred and combustion air has been admitted into the cylinder that the air admitted comes from the first third of the intake stroke which seems self-evident).
12.	Regarding claim 3, the Price reference further discloses:
during a compression stroke of a respective piston, the combustion air is admitted into the respective cylinder in the top dead center region of said compression stroke [Paragraph 0136].
13.	Regarding claim 4, the Price reference further discloses:
the combustion air is admitted into the respective cylinder during at least two time ranges of the compression stroke (implicit—you can break down the admission process of air into the cylinder into multiple time ranges of the compression stroke if desired).
14.	Regarding claim 6, the Price reference further discloses:
the high-pressure inlet valve (360) delays its closing (via spring (318)) and thus effects follow-up charging of the cylinder with combustion air (implicit).
15.	Regarding claim 7, the Price reference further discloses:
fuel is fed to the combustion air before the latter is fed into the cylinder [Paragraph 0061].
16.	Regarding claim 8, the Price reference further discloses:
the fuel is combustion gas and/or liquid fuel [Paragraph 0075].
17.	Regarding claim 9, the Price reference further discloses:
the combustion air is fed from a pressure vessel to the cylinder [Paragraph 0060].
18.	Regarding claim 10, the Price reference further discloses:
the combustion air is fed to a two-stroke or a four-stroke internal combustion engine [Paragraph 0075].
19.	Regarding claim 29, the Price reference further discloses:
an internal combustion engine (300) having a high-pressure inlet valve (360), which is arranged in a cylinder head (330) and which serves for the admission of combustion air at high pressure into a combustion chamber (309), having the features as claimed in claim 1 (anticipated), which high-pressure inlet valve (360) is arranged in the manner of an inlet valve between a high-pressure line (312) and the combustion chamber (309) and by means of which high-pressure inlet valve (360) the combustion air can be admitted from a high-pressure line (312) via a passage region (368) of the high-pressure inlet valve (360) into the combustion chamber (309), wherein the high-pressure inlet valve (360) is arranged in the cylinder head (330) in lying fashion in relation to the longitudinal axis of the cylinder (303) (FIG. 5).
20.	Regarding claim 30, the Price reference further discloses:
the sliding piston (FIG. 5) of the high-pressure inlet valve (360) is loaded by means of a spring (318), and a cam (314), which acts counter to the spring force, of a camshaft is provided for the displacement of the sliding piston (304) of said high-pressure inlet valve (360) from a position in which it shuts off a passage of combustion air into the combustion chamber (309) into a position in which it allows the passage of combustion air into the combustion chamber (309).
21.	Claim(s) 11-14, 16, 19, 21-24, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Holstein reference (US Patent No. 4,307,687).  
22.	Regarding claim 11, the Holstein reference discloses:
a high-pressure inlet valve (24) for introducing highly pre-compressed combustion air into a combustion chamber (16) of an internal combustion engine (FIG. 1), which high-pressure inlet valve (24) has a sliding piston (31, 32, 38) which is guided in a housing (28) and which has cylindrical piston sections (FIG. 1), the axial lengths of which are adapted to axially extending guide sections (FIG. 1), which are of congruent shape with respect to said cylindrical piston sections, in the housing (28) such that, during axial displacement of the sliding piston (31, 32, 38), passage regions (FIG. 1—the spaces formed above and below (32) when the valve is moved), arranged between the guide sections (FIG. 1) in the housing (28), for combustion air are shut off, and allow no combustion air into the combustion chamber (FIG. 1), in a closed position (FIG. 1) and, in the event of axial displacement into a passage position (FIG. 1—an axial position upwards from (FIG. 1)), allow combustion air through a combustion air inlet through the passage region (FIG. 1) into the combustion chamber (16), wherein the sliding piston (31, 32, 38), in the passage region (FIG. 1), has two regions which face toward one another (FIG. 1—the regions are two areas facing stacked upon one another) and which are formed as first (32) and second pressure-application regions (38), whose areas projected onto a plane are of equal size (FIG. 1—a horizonal plane between them).
23.	Regarding claim 12, the Holstein reference discloses:
a high-pressure inlet valve (24) for introducing highly pre-compressed combustion air into a combustion chamber (16) of an internal combustion engine (FIG. 1), which high-pressure inlet valve (24) has a sliding piston (31, 32, 38) which is guided in a housing (28) and which has cylindrical piston sections (FIG. 1), the axial lengths of which are adapted to axially extending guide sections (FIG. 1), which are of congruent shape with respect to said cylindrical piston sections, in the housing (28) such that, during axial displacement of the sliding piston (31, 32, 38), passage regions (FIG. 1—the spaces formed above and below (32) when the valve is moved), arranged between the guide sections (FIG. 1) in the housing (28), for combustion air are shut off, and allow no combustion air into the combustion chamber (FIG. 1), in a closed position (FIG. 1) and, in the event of axial displacement into a passage position (FIG. 1—an axial position upwards from (FIG. 1)), allow combustion air through a combustion air inlet through the passage region (FIG. 1) into the combustion chamber (16), wherein the sliding piston (31, 32, 38), in the passage region (FIG. 1), has two regions which face toward one another (FIG. 1—the regions are two areas facing stacked upon one another) and which are formed as first (32) and second pressure-application regions (38), whose areas projected onto a plane are of different size (FIG. 1—on a vertical plane on the side of them).
24.	Regarding claim 13, the Holstein reference discloses:
a high-pressure inlet valve (24) for introducing highly pre-compressed combustion air into a combustion chamber of an internal combustion engine (FIG. 1), which high-pressure inlet valve (24) has a sliding piston (31, 32, 38) which is guided in a housing (28) and which has a cylindrical piston section (38), the axial length of which is adapted to an axially extending guide section (FIG. 1), which is of congruent shape with respect to said cylindrical piston section (38), in the housing (28) such that, during axial displacement of the sliding piston (31, 32, 38), the piston section guided in the guide section (FIG. 1) shuts off a passage region (FIG. 1—area below (32)), arranged in the housing (28), for combustion air with respect to the passage of combustion air into the combustion chamber in a closed position (FIG. 1) and, in a passage position, opens up said passage region with respect to the passage of combustion air into the combustion chamber (Column 4, lines 31-36), wherein the sliding piston (31, 32, 38), in the passage region (FIG. 1), has two regions (32, 28) which face toward one another and which are formed as first (32) and second pressure-application regions (38), whose areas, projected onto a plane, perpendicular to the longitudinal axis of the sliding piston (FIG. 1) are of equal size or differ from one another slightly, and the first pressure-application region (32) is formed in the manner of a disk valve (FIG. 1) and the second pressure-application region (38) is formed in the manner of an annular surface (38—outer surface).
25.	Regarding claim 14, the Holstein reference further discloses:
the first pressure-application region (32) is formed, with its contour at the combustion air outlet (FIG. 1) for the admission of the combustion air into the combustion chamber (FIG. 1), in the manner of a disk valve (FIG. 1), and the second pressure-application region (38), situated 
opposite said first pressure-application region, is formed as an annular surface (38—outer surface).
26.	Regarding claim 16, the Holstein reference further discloses:
the sliding piston (31, 32, 38) of which has a planar annular surface (38-outer surface) on the cylindrical piston section (38).
27.	Regarding claim 19, the Holstein reference further discloses:
the first (32) and the second pressure-application regions (38) are assigned to their respective axially extending cylindrical piston section (FIG. 1), which is guided in the respective guide section (FIG. 1) in the housing (28), and delimit the passage region (FIG. 1—area below (32)), wherein, during the axial displacement of the sliding piston (31, 32, 38), the cylindrical piston section (FIG. 1) extending from the first pressure-application region (32) opens or closes air inlet channels (29) arranged in the housing (28).
28.	Regarding claim 21, the Holstein reference further discloses:
the passage region (FIG. 1—the region that extends from (15) to (25)), delimited by the first (32) and the second pressure-application region (38), for the combustion air in the housing (28) has a combustion air inlet (FIG. 1—entrance where (32) meets (15)) and a combustion air outlet (29), which regions are arranged offset with respect to one another in an axial direction of the sliding piston (31, 32, 38) (FIG. 1—the outlet (29) is higher axially than the inlet), wherein the combustion air inlet (FIG. 1) is, depending on the position of the sliding piston (31, 32, 38), shut off or opened for the combustion air by means of a cylindrical piston section (32—outer surface) which extends from the first pressure-application region (32) and which is guided in the housing (28) in the guide section (24).
29.	Regarding claim 22, the Holstein reference further discloses:
during the displacement of the sliding piston (31, 32, 38), the cylindrical piston sections (FIG. 1—the sections are the annular surfaces of 32 and 38 and the cylindrical space between them and 41) respectively assigned to the pressure-application regions (32, 38) protrude into respective chambers (FIG. 1—taking the cylindrical piston to be the space swept by the combination of 32, 38, and the space between them when the piston moves there are two chambers formed in the housing—the one below 32 which 32 protrudes into and the space between which both 32 and 38 protrude into) in the housing (28), which chambers have ventilation bores (29) via which air which is pressurized as the cylindrical piston sections (FIG. 1) protrude into the respective chamber (FIG. 1) escapes.
30.	Regarding claim 23, the Holstein reference further discloses:
the combustion air inlet (FIG. 1—where (32) meets (15)) and/or the combustion air outlet (29) have/has a circular, elongate or elliptical cross section.
31.	Regarding claim 24, the Holstein reference further discloses:
the cylindrical piston sections (41) are formed in the manner of lubricant-receiving (capable of) piston annular grooves (FIG. 1).
32.	Regarding claim 26, the Holstein reference further discloses:
in the alternative of different-sized pressure-application regions (32, 38) and the alternative of the first pressure-application region (32) formed as a disk valve (32), in which, in the closed position (FIG. 1), the passage region (FIG. 1—area between (15) and (32)) is sealed off in the direction of the combustion chamber (15) by the disk valve (32) and in the direction of the spring-loaded side of the sliding piston (31, 32, 38) by the cylindrical piston region (FIG. 1) on the shank (31), wherein the second pressure-application region (38) of the cylindrical piston section (FIG. 1) is larger than the effective first pressure-application region (32) (FIG. 1—taking (38) to include the medium sized portion that is larger than (31)) in the form of a valve disk (38) of the disk valve (38) such that the valve disk (38) imparts sealing with respect to the combustion chamber (15) owing to the combustion air pressure.
33.	Regarding claim 27, the Holstein reference further discloses:
the sliding piston (31, 32, 38) is formed such that, at least at the end of its closing movement, it imparts a radial movement component to the disk valve (FIG. 1—the disk valve 
(32) would have to have at least some tiny bit of radial movement in combination with the axial movement the housing and valves would not be perfectly machined).
Claim Rejections - 35 USC § 103
34.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35.	Claim(s) 5 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Price reference.
36.	Regarding claim 5, the Price reference fails to disclose:
the combustion air is introduced into the cylinder at a pressure in the range of 50 to 150 bar.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to introduce combustion air into the cylinder at a pressure in the range of 50 to 150 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
37.	Regarding claim 31, the Price reference further discloses:
the high-pressure inlet valve (360), can be controlled, and the combustion air can be admitted into the cylinder (303), such that no separate stroke is required for a charge exchange in a four-stroke engine and such that mixture formation in the cylinder (303) can be controlled 
with regard to the injected fuel quantity by means of the pressure at which the combustion air is admitted into the combustion chamber (309) via the high-pressure inlet valve (360).
The Price reference discloses the invention as essentially claimed.  However, the Price reference fails to disclose which operates with a pressure in the range from 2 to 20 MPa.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a pressure in the range from 2 to 20 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
38.	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Holstein reference in view of the Sawyer reference (US Patent Publication No. 2008/0011268).
39.	Regarding claim 17, the Holstein reference fails to disclose:
the first pressure-application region has guide webs extending radially between a shank and the guide section.
The Sawyer reference teaches it is conventional in the art of valves for use in internal combustion engines to provide as taught in (FIG. 1) a first pressure-application region (6) has guide webs (12) extending radially between a shank (4) and the guide section (FIG. 1).  Such configurations/structures would allow the creation of a swirling action of the air entering the combustion chamber [Paragraph 0023].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Holstein reference, such that the valve further includes the first pressure-application region has guide webs extending radially between a shank and the guide section, as clearly suggested and taught by the Sawyer reference, in order to allow the creation of a swirling action of the air entering the combustion chamber [Paragraph 0023].  
40.	Regarding claim 18, the Holstein reference fails to disclose:
the first pressure-application region has guide-vane-like webs, which extend between shank and closing disk at least with a directional component in an axial direction of the sliding 
piston, in order to realize a defined direction of the combustion air as it is admitted into the combustion chamber.
The Sawyer reference teaches it is conventional in the art of valves for use in internal combustion engines to provide as taught in (FIG. 1) a first pressure-application region (6) has guide-vane-like webs (12) which extend between shank (4) and closing disk (FIG. 1) at least with a directional component in an axial direction of the sliding piston (FIG. 1), in order to realize a defined direction of the combustion air as it is admitted into the combustion chamber [Paragraph 0023].  Such configurations/structures would allow the creation of a swirling action of the air entering the combustion chamber [Paragraph 0023].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Holstein reference, such that the valve further includes the first pressure-application region has guide-vane-like webs, which extend between shank and closing disk at least with a directional component in an axial direction of the sliding piston, in order to realize a defined direction of the combustion air as it is admitted into the combustion chamber, as clearly suggested and taught by the Sawyer reference, in order to allow the creation of a swirling action of the air entering the combustion chamber [Paragraph 0023].  
41.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Holstein reference in view of the Potter reference (EP 1,091,131A1).
42.	Regarding claim 20, the Holstein reference fails to disclose:
the air inlet channels extend in the housing in annular fashion with a defined spacing to one another in an axial direction, in a direction in which they converge on one another, or in a direction in which they diverge from one another, toward the combustion chamber.
The Potter reference teaches it is conventional in the art of valves to provide as taught in (FIG. 1) the air inlet channels (24, 26, 28) extending in the housing (12) in annular fashion (FIG. 1) with a defined spacing to one another in an axial direction (FIG. 4), in a direction in which they converge on one another (FIG. 4), or in a direction in which they diverge from one another, toward the combustion chamber (capable of).  Such configurations/structures would allow a simplified construction and reduced manufacturing costs [Paragraph 0010].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Holstein reference, such that the valve further includes the air inlet channels extend in the housing in annular fashion with a defined spacing to one another in an axial direction, in a direction in which they converge on one another, or in a direction in which they diverge from one another, toward the combustion chamber, as clearly suggested and taught by the Potter reference, in order to allow a simplified construction and reduced manufacturing costs [Paragraph 0010].
43.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Holstein reference.
44.	Regarding claim 25, the Holstein reference further discloses:
in which the areas, projected onto a plane, of the first (32) and of the second pressure-application region (38) differ from one another (FIG. 1).
The Holstein reference discloses the invention as essentially claimed.  However, the Holstein reference fails to disclose differing from each other by at most 20%.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a differing amount by at most 20%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
45.	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Price reference in view of the Fischer reference (US Patent No. 1,103,901).  
46.	Regarding claim 28, the Price reference further discloses:
an internal combustion engine (300) having a high-pressure inlet valve (360), which is arranged in a cylinder head (330) and which serves for the admission of combustion air at high pressure into a combustion chamber (309), having the features as claimed in claim 1 (anticipated), which high-pressure inlet valve (360) is arranged in the manner of an inlet valve between a high-pressure line (312) and the combustion chamber (309) and by means of which high-pressure inlet valve the combustion air can be admitted from a high-pressure line (312) via a passage region (368) of the high-pressure inlet valve (360) into the combustion chamber (309), wherein the high-pressure inlet valve (360) is arranged in the cylinder head (330) in relation to the longitudinal axis of the cylinder (303).
The Price reference discloses the invention as essentially claimed.  However, the Price reference fails to disclose that the valve is positioned in standing relation to the longitudinal axis of the cylinder.
The Fischer reference teaches it is conventional in the art of valves for internal combustion engines to provide as taught in (FIG. 1) the valve positioned in standing relation to the longitudinal axis of the cylinder (FIG. 1).  Such configurations/structures would allow safe packing of the surfaces (Page 1, Column 2, lines 73-82).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the valve of the Price reference, such that the valve further includes positioning in standing relation to the longitudinal axis of the cylinder, as clearly suggested and taught by the Fischer reference, in order to allow safe packing of the surfaces (Page 1, Column 2, lines 73-82).  
Allowable Subject Matter
47.	Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747